DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.
 
Election/Restrictions
Claims 1-12 and 21-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-18 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 14, 2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-12, 14-18, and 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, such as JP 2006-214052 to Motoda and US Pub. No. 2010/0058697 to Wagner, does not teach the specifically claimed article comprising multi-component fiber having the claimed structure and bonding mechanisms with hollow ceramic microsphere adhered as claimed to the fiber and being present at a level of at least 70 percent volume based on the total volume of the article.  Motoda teaches an article comprising multicomponent fiber, including core-sheath or pie-wedge, with at least a portion of the external surface comprising moist heat-gel composition with fillers, such as alumina or silica, adhered on to.  The fiber of Motoda requires the filmily spread of the moist heat-gelled product of the resin and filmy-fiber adherent portion to form through the spread of the moist heat-gelled product at the intersections of the fiber, which indicates that there would not be multicomponent fibers autogenously bonded together at junction points with little or no flow of the moist heat-gelled product so that the sheath or wedge structure is retained along the majority of the multicomponent fibers. Wagner teaches the use of hollow glass microsphere but does not cure the deficiencies of Motoda.  It would not have been obvious to one of ordinary skill in the art before the effective filing date to form the article of Motoda to have the claimed structure of multicomponent fibers of pie-wedge or sheath-core configuration with hollow ceramic microsphere adhered to a first polymeric composition of the fibers, wherein the hollow ceramic microspheres are present at a level of at least 70 percent by volume of the total volume of the article and the multicomponent fibers autogenously bonded together at junction points with little or no flow of the moist heat-gelled product so that the sheath or wedge structure is retained along the majority of the multicomponent fibers

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789